Martin, J.,

delivered the opinion of the court.
. The defendant, sued on several bills of exchange, pleaded want of consideration, that he had no notice of protest and prescription. There was judgment in his favor on the plea of prescription, and the plaintiffs appealed.
The facts of the case are these : the defendant was master, and the plaintiffs agents of the owners of the brig Virginia. And the drafts were given by the defendant to the plaintiffs for their disbursements on account of the brig, on the agents of her owners in Baltimore. It is clear, that in general, the master who receives supplies for the vessel, binds her, the owners, and himself. In the present case, the disbursements were made, rather at the request of the owners, than that of the master. The plaintiffs appear to have been the consignees of the brig, and of another vessel of the same owners; and the drafts were given by the defendant, not on his own account, but as .an agent of the owners, with the knowledge of the plaintiffs, particularly with a view to establish the correctness of the account of their disbursements accompanying the drafts. This caséis not to be distinguished from that of Krumbaar vs. Ludeling. 3 Marlin, 640.
*14In both cases, the drawer, though apparently acting for himself, really acted in the knowledge of the persons who received the bill, merely as agents, and consequently, did not incur any personal liability.
It appears to us, that the defendant received no consideration for the draft, and cannot be responsible therefor.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.